 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (the “Agreement”) is made and entered into as of
March 28, 2012 by and among BioDrain Medical, Inc., a Minnesota corporation (the
“Company”), and SOK Partners, LLC, a New Jersey limited liability company (the
“Purchaser”).

 

WHEREAS, the Company currently requires funds to help finance its operations as
it pursues its next round of equity financing; and

 

WHEREAS, the Purchaser is willing to advance funds to the Company in exchange
for the issuance to the Purchaser of a promissory note evidencing the Company’s
obligation to repay the Purchaser’s loan of the advanced funds, together with
the issuance to the Purchaser of certain equity in the Company, all as provided
in this Agreement.

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

Article I

 

PURCHASE, SALE AND TERMS OF NOTE

 

1.01        The Note. The Company has authorized the issuance and sale to the
Purchaser of the Company’s Promissory Note in the original principal amount of
up to $600,000. The Promissory Note shall be in the form set forth as Exhibit A
hereto and is herein referred to as the “Note”, which term shall also include
any notes delivered in exchange or replacement therefor.

 

1.02        Purchase and Sale of Note. The Company agrees to issue and sell to
the Purchaser, and, subject to and in reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, and the Purchaser
agrees to purchase the Note. Such purchase and sale shall take place at a
closing (the “Closing”) to be held at the offices of Goodwin Procter LLP, 620
Eighth Avenue, New York, New York, on the date hereof at 12:00 p.m., New York
City time, or at such other time or place as may be mutually agreed upon by the
Company and the Purchaser. Subject to Section 5.11, at the Closing, the
Purchaser will deliver to the Company as a first advance under the Note the
amount of $60,000 (representing the first advance under the Note in the amount
of $84,657 less a prepayment of interest on the initial advances under the Note
in the aggregate amount of $300,000 at a rate of 20% per annum accrued during
the one hundred and fifty (150) days following the Closing regardless of any
prepayment), by (i) a check payable to the Company’s order, (ii) wire transfer
of funds to the Company, or (iii) any combination of the foregoing. At the
Closing, the Company will issue and deliver to the Purchaser the duly executed
Note in the principal amount of up to $600,000.

 

 

 

 

1.03        No Usury. This Agreement and the Note issued pursuant to the terms
of this Agreement are hereby expressly limited so that in no event whatsoever,
whether by reason of deferment or advancement of loan proceeds, acceleration of
maturity of the loan evidenced hereby, or otherwise, shall the amount paid or
agreed to be paid to the Purchaser hereunder for the loan, use, forbearance or
detention of money exceed the maximum interest rate permitted by the laws of the
State of New York. If at any time the performance of any provision hereof or the
Note involves a payment exceeding the limit of the price that may be validly
charged for the loan, use, forbearance or detention of money under applicable
law, then automatically and retroactively, ipso facto, the agreed upon interest
rate as set forth in the Note shall be reduced to such limit, it being the
specific intent of the Company and the Purchaser that all payments under this
Agreement or the Note are to be credited first to interest as permitted by law,
but not in excess of (i) the agreed rate of interest set forth in the Note, or
(ii) that permitted by law, whichever is the lesser, and the balance toward the
reduction of principal. The provisions of this paragraph shall never be
superseded or waived and shall control every other provision of this Agreement
and the Note.

 

1.04        Issuance of Bonus Equity. Promptly but in no event later than five
(5) Business Days following the date hereof, the Company shall issue to the
Purchaser a stock certificate evidencing all of the shares of the Company’s
Common Stock, par value $0.01 per share (the “Common Stock”), comprising the
first Equity Bonus registered in the name of the Purchaser or its designee.
Promptly but in no event later than five (5) Business Days after the Purchaser
has made aggregate advances of funds to the Company under the Note of not less
than $300,000, the Company shall issue to the Purchaser a stock certificate
evidencing all of the shares of Common Stock comprising the second Equity Bonus
registered in the name of the Purchaser or its designee. “Equity Bonus” means a
number of shares of Common Stock with an aggregate Market Value of not less than
$300,000. “Market Value” means an amount equal to the Conversion Price (as
defined in the Note), as such amount may be adjusted from time to time pursuant
to Section 9 of the Note. The Purchaser shall have no obligation to provide any
additional consideration to the Company for the issuance of the Equity Bonuses.
The Company shall authorize and reserve sufficient shares of the Company’s
capital stock to be issued upon the issuance of the Equity Bonuses. Upon the
Purchaser’s written request, not later than thirty (30) days after receipt of
such request, the Company shall file with the Securities and Exchange Commission
(the “SEC”) a registration statement (the “S-1”) with respect to a number of
shares of Common Stock not less than such number of shares required to be
included in the Equity Bonuses, assuming that advances of funds under the Note
in the aggregate of $600,000 have been made. Not later than sixty (60) days
following the filing of the S-1 with the SEC, the Company shall cause to be
declared effective the registration under the Securities Act of 1933, as amended
(the “Securities Act”), the shares of Common Stock comprising the Equity Bonuses
(assuming aggregate advances of funds under the Note of $600,000).

 

2

 

 

Article II

 

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

The obligation of the Purchaser to purchase and pay for the Note at the Closing
is subject to the fulfillment or waiver, on or before the Closing, of each of
the following conditions:

 

2.01        Representations and Warranties. Each of the representations and
warranties of the Company set forth in Article III hereof shall be true in all
material respects on the date of the Closing.

 

2.02        Performance by the Company. The Company shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
each Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein.

 

2.03        Seniority of Obligations Under Note. The Company shall have
delivered to Purchaser either (i) evidence satisfactory to Purchaser in its sole
discretion that all debts of the Company have been repaid and that all related
liens, encumbrances or other security interests of any nature have been
discharged and released, in each case except for the obligations under the
promissory notes in the aggregate principal amount of not more than $390,000
described in Exhibit B hereto (the “Permitted Notes”) or (ii) executed
subordination agreements in form and substance satisfactory to Purchaser in its
sole discretion from all holders of any indebtedness of the Company other than
the holders of the Permitted Notes.

 

2.04        Delivery of Note. The Company shall have executed and delivered to
the Purchaser the Note, in the form attached hereto as Exhibit A, evidencing the
Company’s indebtedness in the principal amount of up to $600,000.

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Purchaser as follows, each of which
representation and warranty is true and correct as of the date hereof:

 

3.01        Organization, Qualifications and Corporate Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Minnesota and is duly licensed or qualified to transact
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of the business transacted by it or the character of the
properties owned or leased by it requires such licensing or qualification,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect (as defined below) on the business or assets of the
Company. “Material Adverse Effect” shall mean any event, change, violation,
inaccuracy, circumstance or effect that is, individually or in the aggregate,
materially adverse to the condition (financial or otherwise), capitalization,
properties, employees, assets (including intangible assets), business,
operations or results of operations of the Company. The Company has the
corporate power and authority to own and hold its properties and to carry on its
business as now conducted and as presently proposed to be conducted, to execute,
deliver and perform this Agreement and to issue, sell and deliver the Note. The
Company does not own any equity interest, directly or indirectly, in any other
entity, has never owned any such equity interest, and has never operated as a
subsidiary or division of another entity.

 

3

 

 

3.02        Authorization of Agreements, Etc. The execution and delivery by the
Company of this Agreement and the performance by the Company of its obligations
hereunder and the issuance, sale and delivery of the Note have been duly
authorized by all requisite corporate action and will not violate any provision
of law, any order of any court or other agency of government, the Certificate of
Incorporation of the Company, as amended, or the Bylaws of the Company, as
amended, or will not result in a violation of any provision of any indenture,
agreement or other instrument to which the Company, or any of its properties or
assets is bound, or conflict with, result in a material breach of or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or result in the creation or imposition of any
lien, charge, restriction, encumbrance, or, to the Company’s knowledge, claim of
any nature whatsoever upon any of the properties or assets of the Company, the
result of any of which would have a material adverse effect on the business of
the Company.

 

3.03        Validity. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The Note, when
executed and delivered in accordance with this Agreement, will constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its terms. The Note and the shares comprising the
Equity Bonuses, when issued and delivered in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and nonassessable.

 

3.04        Litigation. Except as described in Exhibit C hereto, there is no
action, suit, claim, proceeding or investigation pending or, to the Company’s
knowledge, threatened against or affecting the Company or any of its properties,
at law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign. The Company is not a party or subject to the provisions of
any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality. There is no action or suit by the Company pending,
threatened or contemplated against others.

 

3.05        Material Adverse Effect. Since December 31, 2010, there has occurred
no Material Adverse Effect, except as described in the Company’s Form 10-Q for
the quarter ended September 30, 2011 or in Exhibit C hereto.

 

3.06        Complete Disclosure. As of the Closing, the Company has made
available to the Purchaser all the information that the Purchaser has requested
in making his decision to acquire the Note. To the Company’s knowledge, neither
this Agreement nor any other documents or certificates furnished or to be
furnished in connection herewith, when taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made. The Company does not represent
or warrant that it will achieve any financial projections provided to the
Purchaser and represents only that such projections were made in good faith.

 

4

 

 

3.07        SEC Filings; Financial Statements. The Company has filed all forms,
reports and documents required to be filed by it with the SEC (the “Company SEC
Reports”). As of any date, the Company will be deemed to have timely filed a
report if (a) it complies with the requirements for an extension of the time for
filing such report under the SEC’s rules and regulations or (ii) it would
qualify for a “grace period” for particular items of Form 8-K reports under
General Instruction 1.A.4 of Form S-3 under the Securities Act. The Company SEC
Reports (i) were prepared in accordance with either the requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended, as the case
may be, and the rules and regulations promulgated thereunder, and (ii) did not,
at the time they were filed, or, if amended, as of the date of such amendment,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Each of the financial statements (including, in each case, any notes
thereto) contained in the Company SEC Reports are correct in all material
respects, present fairly the financial condition and operating results of the
Company as of the date(s) and during the period(s) indicated therein, and have
been prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the period
indicated. Except as set forth in the most recent financial statements contained
in the Company SEC Reports, the Company does not have any material liability
(whether accrued, contingent or otherwise) other than liabilities not of the
type required by GAAP to be reflected or reserved on a balance sheet prepared in
accordance with GAAP.

 

3.08        Collateral. The Company is the sole legal and beneficial owner of
the Collateral and has the right to pledge, sell, assign or transfer the same.
This Agreement creates a valid security interest in favor of the Purchaser in
the Collateral and, when properly perfected by filing, shall constitute a valid
and perfected, first priority security interest in the Collateral, free and
clear of all liens or encumbrances of any kind.

 

Article IV

 

COVENANTS

 

4.01        Advisor to the Board. Commencing on the date hereof and effective so
long as any amount payable under the Note remains outstanding, the Purchaser or
his designee is hereby appointed as a special advisor (the “Board Advisor”) to
the Board of Directors of the Company (the “Board”), and the Board Advisor shall
be invited (upon not less than ten (10) Business Days’ notice) to, but shall not
be required to attend, all meetings of the Board. Upon the Purchaser’s request,
the Company shall cause the Board Advisor to be appointed to the Board. The
Board Advisor shall also be entitled to invite one (1) additional person to
attend Board meetings. The Company shall promptly reimburse the reasonable
travel expenses of the Board Advisor incurred and its nominee, if any, to the
Board in connection with their attendance at meetings of the Board.

 

5

 

 

4.02        Security. (a) As security for its obligations to the Purchaser under
the Note, the Company hereby grants to the Purchaser a continuing security
interest in, and a right to set off against, any and all right, title and
interest of the Company in and to (i) all letters patent of the United States or
any other country and all reissues and extensions thereof, (ii) all applications
for letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, in each case whether now owned
or existing or owned, acquired or arising hereafter, (the assets described in
the foregoing clauses (i) and (ii) being collectively the “Patents”), (iii) any
agreement, whether written or oral, providing for the grant by the Company of
any right to manufacture, use or sell any invention covered by a Patent (the
“Patent Licenses”), (iv) any proceeds of any of the Patents or Patent Licenses
(the “Proceeds”) and (v) any accounts receivable of the Company (such accounts
receivable, together with the Proceeds, the Patents and Patent Licenses, being
the “Collateral”). The Company shall not sell, transfer, assign or encumber in
any manner any of the Patents or Patent Licenses without the prior written
consent of the Purchaser.

 

(b) The Company shall execute and deliver to the Purchaser such agreements,
assignments or instruments (including affidavits, notices, reaffirmations and
amendments and restatements of existing documents) and do all such things, in
each case as the Purchaser may reasonably deem necessary or appropriate, to
assure to the Purchaser its security interests hereunder, including (i) such
instruments as the Purchaser may from time to time reasonably request in order
to perfect and maintain the security interests granted hereunder in accordance
with the Uniform Commercial Code in effect from time to time in the State of New
York or the applicable jurisdiction with respect to any applicable Collateral
(the “UCC”) and (ii) with respect to the Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office.

 

(c) In addition to the rights and remedies hereunder and under the Note, the
Purchaser may, in compliance with Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain the Collateral in satisfaction of the Secured
Obligations. Unless and until the Purchaser shall have provided such notices,
however, the Purchaser shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason. In the event that the
proceeds of any sale, collection or realization of the Collateral are
insufficient to pay all amounts to which the Purchaser is legally entitled, the
Company shall be liable for the deficiency, together with interest, together
with the costs of collection and the fees, charges and disbursements of counsel.

 

4.03        Use of Proceeds; Access to Information. The proceeds of the purchase
of the Note by the Purchaser shall be used by the Company to allow the Company
to fund ongoing research and development activities and current liabilities. Not
less than five (5) Business Days prior to the first day of each month, the
Company shall deliver to the Purchaser a detailed budget (the “Budget”), and in
the event the Company’s expenditures in any month exceed the projections in the
Budget relating to such month by more than 20%, the Company shall promptly (but
in any event within five (5) Business Days of such deviation) report such
deviation to the Purchaser.

 

6

 

 

4.04        Restriction on Additional Financing. Until the Maturity Date (as
defined in the Note), the Company shall not, without the prior written consent
of the Purchaser, obtain financing (whether indebtedness for borrowed money,
proceeds of the issuance of equity securities or securities convertible into
equity securities, or in any other form) from any source other than Advances
under the Note. In the event that the Company breaches the foregoing restriction
on additional financing, in addition to any other rights and remedies that the
Purchaser may have as a result of such breach, an Equity Bonus shall immediately
become issuable to the Purchaser in an amount equal to $600,000 less the
aggregate amount of any Advances made prior to such breach, and the Company
shall, not later than three (3) Business Days following such breach, issue to
the Purchaser a stock certificate evidencing all of the shares of Common Stock
comprising such Equity Bonus registered in the name of the Purchaser or its
designee.

 

Article V

 

MISCELLANEOUS

 

5.01        No Waiver; Cumulative Remedies. No failure or delay on the part of
any party to this Agreement in exercising any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

5.02        Amendments, Waivers and Consents. Any provision in this Agreement to
the contrary notwithstanding, changes in or additions to this Agreement or the
Note may be made, and compliance with any covenant or provision herein or
therein set forth may be omitted or waived, if the Company shall obtain consent
thereto in writing from the Purchaser.

 

5.03        Addresses for Notices, etc. Any notice required or permitted
hereunder shall be given in writing and shall be conclusively deemed effectively
given upon personal delivery or delivery by courier, or after transmission if
sent by confirmed facsimile transmission, in each case addressed as set forth
below each party’s name on the signature page of this Agreement, or at such
other address as the Company or the Purchaser may designate by advance written
notice to the other party hereto.

 

5.04        Binding Effect; Assignment. The terms and conditions of this
Agreement shall be binding upon and inure to the benefit of the Company and the
Purchasers and their respective heirs, successors and assigns. The Company shall
not assign this Agreement without the prior written consent of the Purchaser.
The Purchaser may, at any time, assign this Agreement to any of his affiliates
without the consent of the Company.

 

7

 

 

5.05        Headings; Interpretation. In this Agreement, (i) the meaning of
defined terms shall be equally applicable to both the singular and plural forms
of the terms defined; (ii) the captions and headings are used only for
convenience and are not to be considered in construing or interpreting this
Agreement and (iii) the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation”. All references in this
Agreement to sections, paragraphs, exhibits and schedules shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits and
schedules attached hereto, all of which exhibits and schedules are incorporated
herein by this reference. “Business Day” means a weekday on which banks are open
for general banking business in New York City, New York.

 

5.06        No Finder’s Fees. Each party represents that it neither is nor will
be obligated for any finder’s or broker’s fee or commission in connection with
the transactions contemplated by this Agreement. The Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee (and any asserted
liability) for which the Purchaser is responsible. The Company agrees to
indemnify and hold harmless the Purchaser from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee (and any asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

5.07        Survival of Representations and Warranties. All representations and
warranties made in this Agreement or the Note or any other instrument or
document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof, and the Closing, and shall in no way
be affected by any investigation of the subject matter thereof made by or on
behalf of the Purchaser or the Company, as the case may be.

 

5.08        Prior Agreements. This Agreement constitutes the entire agreement
between the parties and supersedes any other prior understandings or agreements
concerning the subject matter hereof.

 

5.09        Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

5.10        Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5.11        Payment of Fees. All reasonable and documented expenses, including
legal fees and out of pocket expenses of counsel for the Purchaser, related to
the financing to which this Agreement and the Note relate, incurred by the
Purchaser, up to an aggregate maximum amount of $10,000 (which amount may, at
the Purchaser’s discretion, be withheld from any amount required to be paid to
the Company pursuant to Section 1.02), shall be promptly paid by the Company.
The Company shall bear and be responsible for all legal and filing fees and
other expenses associated with the S-1, the issuance of the Equity Bonuses and
the legal and other fees associated with the preparation and filing with the SEC
of any Schedule 13D or other filings that may be required to be filed by the
Purchaser or its affiliates in connection with the issuance of any portion of
the Equity Bonuses.

 

5.12        Counterpart; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.
This Agreement may be executed and delivered by facsimile, or by e-mail in
portable document format (.pdf) and delivery of the signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to the other parties.

 

8

 

 

5.14        Entire Agreement. This Agreement, together with the exhibit hereto
and the Note, constitute the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties with respect to the subject matter hereof.

 

5.15        Further Assurances. From and after the date of this Agreement, the
Company and the Purchaser shall execute and deliver such instruments, documents
or other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month and year first above written.

 

  BIODRAIN MEDICAL, INC.         By:         Name       Title         Address:

 

  SOK PARTNERS, LLC         By:         Name       Title         Address:

 

10

 

 

EXHIBIT A

 

Form of Note

 

CONVERTIBLE PROMISSORY GRID NOTE

 

THIS CONVERTIBLE PROMISSORY GRID NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. NEITHER THIS CONVERTIBLE PROMISSORY GRID NOTE NOR ANY
SECURITIES ISSUABLE UPON THE CONVERSION HEREOF MAY BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM.

 



UP TO $600,000 MARCH 28, 2012

 

Subject to the terms and conditions of this Note, for value received, BIODRAIN
MEDICAL, INC., a Minnesota corporation (the “Borrower”), hereby promises to pay
to SOK Partners, LLC, a New Jersey limited liability company (the “Lender”), the
principal sum of Six Hundred Thousand Dollars ($600,000), or so much as shall be
drawn by the Borrower and shall be outstanding as set forth on the Schedule of
Advances and Repayments attached hereto as Schedule 1 (the “Principal Amount”),
together with interest thereon accruing on and from the date hereof until the
entire Balance is paid, at an annual rate (subject to Section 11 below) equal to
twenty percent (20.0%). Interest shall be calculated based on a 365-day year,
compounded annually, but in no event shall the rate of interest exceed the
maximum rate, if any, allowable under applicable law. “Balance” means, at the
applicable time, the sum of all then outstanding principal of this Note, all
then accrued but unpaid interest and all other amounts then accrued but unpaid
under this Note.

 

This promissory note (the “Note”) is issued by the Borrower pursuant to that
certain Note Purchase Agreement dated as of the date hereof (the “Purchase
Agreement”), entered into between the Borrower and the Lender, and is subject
to, and Borrower and Lender shall be bound by, all the terms, conditions and
provisions of the Purchase Agreement. This Note shall become due and payable on
the earlier of (i) the date that is one hundred and fifty (150) days following
the date of the Closing (as defined in the Purchase Agreement) and (ii) thirty
(30) days following the completion by the Borrower, in one transaction or in a
series of related transactions, of a financing from a party other than the
Lender or its affiliates, involving gross proceeds to the Borrower of $399,000
or more, regardless of whether such financing involves debt or equity or any
other form, or any combination thereof (such financing being a “Financing” and
such earlier date being the “Maturity Date”). Capitalized terms used herein but
not defined herein shall have the meanings ascribed to them in the Purchase
Agreement.

 

The following is a statement of the rights of Lender and the terms and
conditions to which this Note is subject and to which the Lender, by acceptance
of this Note, agrees:

 

 

 

 

1.          Payment. The principal amount of this Note, all accrued and unpaid
interest and all other amounts accrued under this Note shall, on the Maturity
Date, be payable in cash. Notwithstanding the foregoing, (i) the first advance
of funds to the Borrower under this Note shall be made net of a prepayment of
interest on the initial such advances in the aggregate amount of not less than
$300,000 from and including the date of such first advance to and including the
Maturity Date, and (ii) after aggregate advances of not less than $300,000 have
been made to the Borrower under this note, the first advance of funds thereafter
shall be made net of a prepayment of interest on the remaining $300,000
principal amount of this Note from and including the date of such advance to and
including the Maturity Date. All payments on account of principal and interest
shall be made in lawful money of the United States of America at the principal
office of the Lender, or such other place as the holder hereof may from time to
time designate in writing to the Borrower.

 

2.          Prepayment. Borrower may prepay this Note in whole or in part before
it becomes due but in the event this Note is prepaid in whole prior to the
Maturity Date, Borrower shall be required to prepay interest on the entire
principal amount of this Note through the Maturity Date.

 

3.          Application of Payments. All payments will be applied first to the
repayment of accrued fees and expenses under this Note, then to accrued interest
until all then outstanding accrued interest has been paid in full, and then to
the repayment of principal until all principal has been paid in full. If after
all applications of such payments have been made as provided in this paragraph,
then the remaining amount of such payments that are in either case in excess of
the aggregate Balance shall be returned to Borrower.

 

4.          Transfer and Exchange. The holder of this Note may, prior to the
Maturity Date, surrender such Note at the principal office of the Borrower for
transfer or exchange. Within a reasonable time after notice to the Borrower from
such holder of its intention to make such exchange and without expense to such
holder, except for any transfer or similar tax which may be imposed on the
transfer or exchange, the Borrower shall issue in exchange therefor another note
or notes for the same aggregate principal amount as the unpaid principal amount
of the Note so surrendered, having the same maturity and rate of interest,
containing the same provisions and subject to the same terms and conditions as
the Note so surrendered. Each new Note shall be made payable to such person or
persons, or transferees, as the holder of such surrendered Note may designate,
and such transfer or exchange shall be made in such a manner that no gain or
loss of principal or interest shall result therefrom. The Borrower may elect not
to permit a transfer of the Note if it has not obtained reasonably satisfactory
assurance that such transfer: (a) is exempt from the registration requirements
of, or covered by an effective registration statement under, the Securities Act
of 1933, as amended, and the rules and regulations thereunder and (b) is in
compliance with all applicable state securities laws, including without
limitation receipt of an opinion of counsel, which opinion shall be reasonably
satisfactory to the Borrower.

 

5.          New Note. Upon receipt of evidence reasonably satisfactory to the
Borrower of the loss, theft, destruction or mutilation of the Note, the Borrower
will issue a new Note, of like tenor and amount and dated the date to which
interest has been paid, in lieu of such lost, stolen, destroyed or mutilated
Note, and in such event the Lender agrees to indemnify and hold harmless the
Borrower in respect of any such lost, stolen, destroyed or mutilated Note.

 

A-2

 

 

6.          Right to Convert. Subject to and upon compliance with the provisions
of Section 7, the Purchaser shall have the right, at its option, at any time and
from time to time, so long as any amount remains payable under this Note, to
convert all or any part of the outstanding Principal Amount or accrued interest
hereunder (the “Outstanding Amount”) into shares of Common Stock at a conversion
price per share equal to $0.065 (six and a half cents) per share, as such amount
may be adjusted pursuant to Section 9 below (the “Conversion Price”).

 

7.          Mechanics of Conversion. In order to exercise the conversion
privilege described in Section 6, the Purchaser shall surrender the Note to the
Borrower on any Business Day during normal business hours at the address of the
Borrower set forth on the signature page hereof, accompanied by a written notice
(the “Conversion Notice”) stating that the Purchaser elects to convert all or
part of the Outstanding Amount, specifying the portion of the Outstanding Amount
which the Purchaser desires to convert, and setting forth the name or names in
which the certificate or certificates for shares of Common Stock to be issued
upon such conversion shall be issued. No fractional shares shall be issued on
any conversion hereunder. As promptly as practicable but in no event later than
five (5) Business Days after the receipt of the Conversion Notice and the
surrender to the Borrower of the Note, the Borrower shall issue and deliver to
the Purchaser a certificate or certificates for the number of shares of Common
Stock issuable upon such conversion, together with, if less than the total
Outstanding Amount is then being converted, a new promissory note, dated the
original issue date hereof, in the form of Exhibit A to the Purchase Agreement
but reflecting a principal amount equal to the principal amount of the
Outstanding Amount that has not been so converted. Such conversion shall be
deemed to have been effected at the close of business on the date on which the
Borrower receives the Conversion Notice, and the person or persons in whose name
or names any certificate or certificates for shares of Common Stock shall be
issuable upon such conversion shall be deemed to have become the holder or
holders or record of the shares of Common Stock represented thereby on such
date.

 

8.          Reservation of Shares. The Borrower shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock the
full number of shares of Common Stock which shall be issuable at any time and
from time to time upon the exercise of the conversion rights pursuant to Section
6.

 

9.          Adjustments for Reorganizations, Mergers, Consolidations or Sales of
Assets; Dilutive Issues. (a) If at any time there is a recapitalization, stock
split or reorganization of the Borrower, or a merger or consolidation of the
Borrower with or into another corporation, or a sale of all or substantially all
of the Borrower’s properties and assets to any other person, then, as a
condition precedent to such recapitalization, stock split, reorganization,
merger, consolidation or sale, the Borrower shall ensure that provision is made
to the effect that, following such transaction, the Purchaser shall be entitled
to receive upon conversion of any portion of the Outstanding Amount, the number
of shares of stock or other securities or property of the Borrower, or of the
successor corporation resulting from such recapitalization, stock split,
reorganization, merger, consolidation or sale, which a holder of the number of
shares of Common Stock into which this Note was convertible immediately prior to
such transaction (determined in accordance with Section 6) would have been
entitled to receive on such recapitalization, stock split, reorganization,
merger, consolidation or sale. In any such case, appropriate adjustment shall be
made in the application of the provisions of this Section 9 with respect to the
rights of the Purchaser after the recapitalization, stock split, reorganization,
merger, consolidation or sale to the end that the provisions of this Section 9
(including adjustment of the number of shares of Common Stock issuable upon
conversion of this Note) shall be applicable after that event and be as nearly
equivalent to the provisions hereof as may be practicable.

 

A-3

 

 

(b)          If, at any time following the date hereof, the Borrower issues
additional shares of Common Stock (or any security convertible into Common
Stock) without consideration or for a consideration per share less than the
Conversion Price in effect immediately prior to such issuance, then the
Conversion Price shall be reduced, concurrently with such issuance, to a price
(calculated to the nearest one-hundredth of a cent) determined in accordance
with the following formula:

 

CP2=CP1*(A+B) ¸ (A+C).

 

For purposes of the foregoing formula, the following definitions shall apply:

 

(i)           “CP2” means the Conversion Price in effect immediately after such
issuance;

 

(ii)          “CP1” means the Conversion Price in effect immediately prior to
such issuance;

 

(iii)        “A” means the number of shares of Common Stock issued and
outstanding immediately prior to such issuance;

 

(iv)         “B” means the number of shares of Common Stock that would have been
issued if the additional shares of Common Stock issued in such issuance had been
issued at a price per share equal to CP1 (determined by dividing the aggregate
consideration received by the Borrower in respect of such issue by CP1); and

 

(v)          “C” means the number of additional shares of Common Stock issued in
such issuance.

 

10.          No impairment. The Borrower will not, by amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action avoid the observance or performance or any of the terms to be
observed or performed hereunder by the Borrower, but at all times and in good
faith will assist in the carrying out of all of the provisions of this Note and
in the taking of all such actions as may be necessary or appropriate in order to
protect the conversion rights of the Purchaser against impairment.

 

11.          Events of Default. Each of the following shall constitute an “Event
of Default” hereunder:

 

(a)          The Borrower shall fail to pay any principal, interest or other
amount payable hereunder on the applicable due date and such failure continues
for five (5) days;

 

A-4

 

 

(b)          The Borrower shall (1) voluntarily terminate operations or apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of the Borrower or of all or a
substantial part of the assets of the Borrower, (2) admit in writing its
inability, to pay debts as the debts become due, (3) make a general assignment
for the benefit of its creditors, (4) commence a voluntary case under the
Federal Bankruptcy Code (as now or hereafter in effect), (5) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, (6) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Federal Bankruptcy
Code or applicable state bankruptcy laws or (7) take any corporate action for
the purpose of effecting any of the foregoing;

 

(c)          Without the Borrower’s application, approval or consent, a
proceeding shall be commenced, in any court of competent jurisdiction, seeking
in respect of the Borrower the liquidation, reorganization, dissolution,
winding-up, or composition or readjustment of debt, the appointment of a
trustee, receiver, liquidator or the like relief in respect of the Borrower or
all or any substantial part of the assets of the Borrower, or other like relief
in respect of the Borrower under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; and, if the
proceeding is being contested in good faith by the Borrower, the same shall
continue undismissed, or unstayed and in effect for any period of ninety (90)
consecutive days, or an order for relief against the Borrower shall be entered
in any case under the Federal Bankruptcy Code or applicable bankruptcy laws;

 

(d)          The Borrower shall violate, or be in default under, any material
agreement, instrument or other document relating to any indebtedness for money
borrowed, and such default persists beyond any applicable cure period;

 

(e)          The Borrower’s representations and warranties contained in the Note
Purchase Agreement shall prove to have not been true in any material respect
when made

 

(f)          The Borrower shall be in material breach of any of covenant or
agreement contained in the Note Purchase Agreement; or

 

(g)          The Borrower’s expenditures in any month shall exceed by more than
twenty percent (20%) the projections in the Budget (as defined in the Note
Purchase Agreement) relating to such month, and the Lender shall not have agreed
in writing to such deviation within five (5) days of having been advised of such
deviation by the Borrower.

 

If any Event of Default shall occur, then, (i) at any time thereafter while such
Event of Default is continuing, the Lender by written notice to the Borrower
(the “Default Notice”) may declare the entire unpaid principal amount of this
Note, together with all accrued and unpaid interest thereon, to be due and
payable immediately and (ii) the rate of interest accruing on the Balance shall
increase to twenty-four percent (24.0%).

 

A-5

 

 

12.          Mandatory Conversion. If any principal or accrued interest under
this Note remains outstanding on the date the Borrower completes a Qualified
Transaction (as defined below), then the Outstanding Amount under this Note
shall be converted into shares of Common Stock at the Conversion Price (as may
be adjusted pursuant to Section 9) in effect immediately prior to the Qualified
Transaction being consummated. For purposes of this Note, “Qualified
Transaction” means a merger, reorganization or similar transaction involving the
Borrower, whether or not the Borrower is the surviving entity, if, as a result
of such transaction, the surviving entity has available $399,000 or more in
additional cash and cash equivalents, as compared to the cash and cash
equivalents of the Borrower immediately prior to the consummation of such
transaction.

 

13.          Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York.

 

14.          Collection Expenses. The Borrower further agrees, subject only to
any limitation imposed by applicable law, to pay all expenses, including
reasonable attorneys’ fees, incurred by the holder of this Note in endeavoring
to collect any amounts payable hereunder which are not paid when due.

 

15.          Amendment. Any provision of this Note, except for the principal
amount of this Note and the interest rate in connection therewith, may be
amended or waived with the written consent of Borrower and the Lender.

 

16.          Waiver. Borrower hereby waives presentment, protest, demand for
payment, notice of dishonor, and any and all other notices or demands in
connection with the deliver, acceptance, performance, default, or enforcement of
this Note.

 

17.          Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

18.          Addresses for Notices, etc. Any notice required or permitted
hereunder shall be given in writing and shall be conclusively deemed effectively
given upon personal delivery or delivery by courier, or on the first business
day after transmission if sent by confirmed facsimile transmission, in each case
addressed (i) if to Borrower, as set forth below the Borrower’s name on the
signature page of this Note, and (ii) if to Lender, at Lender’s address as set
forth below Lender’s name on the signature page of this Note, or at such other
address as the Borrower or Lender may designate by advance written notice to the
other parties hereto.

 

19.          Headings; Interpretation. In this Note, (i) the meaning of defined
terms shall be equally applicable to both the singular and plural forms of the
terms defined; (ii) the captions and headings are used only for convenience and
are not to be considered in construing or interpreting this Note and (iii) the
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation”. All references in this Note to sections,
paragraphs, exhibits and schedules shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by this reference.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-6

 

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers as of the date first above written.

 

 



BORROWER: BIODRAIN MEDICAL, INC.       By: /s/ Kevin Davidson   Name: Kevin
Davidson   Title: CEO



 



  Address: 2060 Centre Pointe Boulevard     Mendota Heights, MN 5520

 

 

Acknowledged and agreed by Lender:

 

SOK PARTNERS, LLC         By:  /s/ Dr. Samuel Herschkowitz      Name: Dr. Samuel
Herschkowitz          





Address: 122 Willow Street     Brooklyn, NY 11201

 

 

 

 

 

Schedule I

 

BIODRAIN MEDICAL, INC.

Schedule of Advances and Repayments

 

Date  Advance   (Repayment)   Principal Amount   Initials
(Lender)(Borrower)                    1.  $      $     2.                    
3.                     4.                     5.                     6.      
              7.                     8.                     9.                
    10.                     11.                     12.                     13. 
                   14.                     15.                     16.      
              17.                     18.                     19.           
         20.                     21.                     22.                    
23.                     24.                     25.                     26. 
                   27.                     28.                     29.      
              30.                    

 

 

 

 

EXHIBIT B

 

Permitted Notes

 

Dr. Samuel Herschkowitz, principal amount of $240,000

 

Evergreen, principal amount of $100,000

 

Cattoor, principal amount of $50,000

 

 

 

 

EXHIBIT C

 

Exceptions to Representations and Warranties

 

Section 3.04: The Company has been contacted by three former employees or
independent contractors asserting potential separate claims with respect to
their respective terminations by the Company and related matters. The Company is
not yet able to determine whether or not any or all of these claims will be
asserted or, if asserted, whether they will have a material adverse effect on
the Company.

 

Section 3.05: As of March 28, 2012, the Company has experienced the following
events which could be considered a Material Adverse Effect. Since the filing of
the Form 10-Q for the quarter ended September 30, 2011, the Company has
continued to experience net losses and negative operating cash flow. Since
September 30, 2011, the Company’s debt, liabilities and negative working capital
have continued to increase. In addition, the Company has issued a Convertible
Promissory Note payable to Dr. Samuel Herschkowitz dated December 20, 2011 in
the principal amount of $240,000, resulting in dilution to holders of the
Company’s outstanding Common Stock.

 



 

